 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegotiationswere carriedon in October for thelatest contract, nodiscussion of the inclusion of programers was had.The motionherein was filed after the contract was signed.Although the contractdescribes the unit as "all employees,"with specific exclusions, andthe office clerical employees are not listed among theexclusions, itappears from the record that not all office clerical employees havebeen included in practice.The most importantexample is the exclu-sion of the employees who "programed" on the IBM 650 computermachine.As the employees who formerly did the job, which the programersnow do, were excluded from the unit, we find that a motion for clari-fication is not the proper method for adding the classification ofprogramers to the existing unit.' In view of the above findings, weshall deny Local 175's irotion.[The Board denied the motion.]MEMBERSLEEDOir and BROWN took no part in the consideration ofthe above Order Denying Motion.'Cf.Remington Rand Division of Sperry Band Corporation,132 NLRB 1093.Franz Food Products of Green Forest, Inc.andFood Handlers,Local 425, Amalgamated Meat Cutters and Butcher Workmenof NorthAmerica, AFL-CIO, Petitioner.Case No. 26-RZtI-129.May 25, 1962,DECISION ON REVIEW AND ORDEROn December 27,1961, the Acting Regional Director for the Twenty-sixth Region, John E. Cienki, issued a Decision and Direction of Elec-tion in this proceeding.Thereafter, the Union, in accordance withSection 102.67 of the Board's Rules and Regulations, as amended, fileda timely request for review of such decision on the ground,inter alia,that the petition should be dismissed as no. question of representationexists in view of the Union's unequivocal disclaimer at the hearingherein.The Board by telegraphic order, dated January 24, 1962, grantedthe request for review solely with respect to the policy on disclaimerand stayed the election pending its decision.Thereafter, the Unionfiled a brief limited to review of Board policy on disclaimer.The Acting Regional Director directed an election in the unit forwhich the Union was certified on September 6,1960, rejecting its claimat the hearing not to represent any of the current employees in theunit asinconsistent with its pressing an appeal from his dismissal of a137 NLRB No. 35. FRANZ FOOD PRODUCTS OF GREEN FOREST, INC.341charge alleging 8 (a) (1) and (5) on and beyond the date of the hear-ing.As authority supporting this finding, the Acting Regional Direc-tor citedHumko, A Division of National Dairy Products Corporation,123 NLRB 310. In that case, a majority of the Board (MembersFanning and Jenkins dissenting) held that "in pressing the appeal onand beyond the date of the hearing, the Union was necessarily seekingas a prospective matter a Board affirmative order against the Em-ployer that it bargain with the Union" and rejected its disclaimer "asequivocal and plainly inconsistent with its concurrent conduct in seek-ing a bargaining order."The Board has reconsidered the holding of theHumnkocase, and isnow of the opinion that there is no necessary inconsistency betweenthe Union's attempt to secure further action on its 8 (a) (5) charge andits disclaimer ofa presentstatus as majority representative of theemployees.Section 9(c) (1) authorizes the Board to proceed to anelection only when it finds that a question of representation presentlyexists.Such a situation occurs only when there isa presentclaim ofrepresentation by the union.On the other hand, an 8 (a) (5) allegationis based on the contention that the union represented a majorityinthe past,i.e.,at the time it requested recognition and the employerunlawfully refused to bargain with it.The finding of a violation ofSection 8(a) (5) does not require a showing of majority status at thetime of the Board's order. In fact, it necessarily requires an implicitconclusion that no valid question of representation exists.Further, itis well established that a prospective order requiring that the employerrecognize and bargain with the union may be issued notwithstandingthat the union in fact does not represent a majority at the time of theorder where such loss of majority is the result of the employer's mis-conduct.'Where, as here, the Union admits that it has no presentmajority, there is no true question concerning representation.Underthese circumstances, there is no warrant for the needless expenditureof Board time, energy, personnel, or funds which could be directedelsewhere better to discharge Board responsibilities than in conductingan unnecessary election.Moreover, the mere holding of such an elec-tion would operate unfairly to deprive employees of the opportunityof choosing a reprsentative in a Board-conducted election for a periodof 12 months thereafter.'Accordingly, for all the above reasons, we hereby overrule the de-cision in theHumkocase to the extent it is inconsistent herewith.1E g,Ray Brooks v. N.L.R.B,348 U S 96, affg. 204 F. 2d 899,Joy Silk Mills. Inc v.N.L R B ,185 F 2d 732 (CAD C ), cert. denied 341 U S 914;N L.R.B. v PhilamonLaboratories, Inc,298 F 2d 176 (CA. 2), enfg. 131 NLRB 80.2 Section 9(c) (3) provides in part that "No election shall be directed in any bargainingunit or any subdivision within which, in the preceding twelve-month period, a valid elec-tion shall have been held " 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs the Unionhere admits it has no majority among the Employer'scurrent employees,we find that no question presently exists concern-ing the representation of such employees and shall dismiss the peti-tion,without prejudice to its refiling in the event that the Unionasserts any affirmative claim inconsistent with its present withdrawal.Under these circumstances,we shall also revoke the certificationgranted the Union in Case No. 26-RC-1388.3[The Board dismissed the petition without prejudice and revokedthe certification of September 6, 1960, in Case No. 26-RC-1388.]CHAIRMAN MCCULLOCH, concurring :I concur with Members Fanning and Brown in dismissing thepetition, but for different reasons.The facts show that no question of representation exists.After aBoard-directed election the Union was certified on September 6, 1960,as the exclusive bargaining representative of the Employer's em-ployees.'Thereafter the parties engaged in negotiations but did notreach agreement.On October 4, 1961, the Employer filed a repre-sentation petition, alleging that the Union had presented a claim tobe recognized as the collective-bargaining representative.On Oc-tober 13, 1961, the Union filed a Section 8 (a) (5) charge, allegingthat the Employer had unlawfully refused to bargain. The RegionalDirector dismissed the unfair labor practice charge on November 21,1961.The Union promptly appealed to the General Counsel toreview the dismissal of the charge.On January 2, 1962, the GeneralCounsel denied the Union's appeal. In early December while theappeal on the complaint charge was pending, the Regional Directorconducted a hearing on the Employer's petition, and on December 27,1961, he issued a Direction of Election.On January 5, 1962, theUnion requested Board review of the Regional Director's determina-tion directing an election.In its request for review and its brief in support thereof the Unionstates that it does not claim to represent the Employer's employees.There are no unfair labor practice charges pending at the presenttime and the Union has taken no action inconsistent with its dis-claimer.I therefore give the disclaimer its plain effect.As the Pe-titioner does not now present to the Employer "a claim to berecognized as the representative defined in Section 9(a)," there is noquestion of representation within the meaning of Section 9(c) (1) (B)of the statute.In the absence of such question there is no need to conduct an elec-tion to determine that the Union is no longer the representative of8 SeeHygienicSanitationCompany,118 NLRB 1030, 1032 ,Chickasaw Hotel Companyd/b/a Chssca Plaza MotorHotel,132 NLRB 1540.4 Certification issued in Case No 26-RC-1388. FRANZ FOOD PRODUCTS OF GREEN FOREST, INC.343the employees-a fact which the Union readily admits. This is thefact the Employer's petition sought to ascertain.The Employer nowhas no obligation to recognize the Union.As the Board early ob-served, to direct an election in the face of the disclaimer would sanc-tion the Employer's refusal to engage in collective bargaining, notonly with this Union but with any other for 1 year.5The Regional Director directed an election in this case on the au-thority ofHumko, A Division of National Dairy Products Corpora-tion, supra.A majority of the Board there held that a union'sdisclaimer of representation at the hearing was equivocal where, atthe time of the hearing,an appeal was pendingbefore the GeneralCounsel from the Regional Director's dismissal of 8(a) (5) charges.TheHumkodecision issued almost 4 months after the General Counselhad dismissed the charges in the complaintcase.It thus did not takeinto account events occurring after the representation hearing.TheHumkodecision, in treating events only as of the time of thehearing, departed from longstanding precedent.Until then theBoard had always permitted a union to withdraw its claim of repre-sentation not only at the hearing but also after the Board had issueditsDecision and Direction of Election.'And only when a unioncontinued to insist that it was the majority representative did theBoard, despite the dismissal of the Section 8(a) (5) charges, directan election.'For thesereasonsI join in reversing theHunnkodecision in theorder dismissing the petition in this case, and in the order revokingthe certification.MEMBERS RODGERS and LEEDOM, dissenting :The Employer filed its petition herein on October 4, 1961.Ninedays thereafter, the Union, which had been certified approximately13 months earlier, filed a charge in Case No. 26-CA-1157, alleging arefusal to bargain by the Employer. Thereafter, the Union's repre-sentative stated at the hearing, on December 7, 1961, that the Uniondid not claim to represent any employees working at the plant or onthe payroll at that time.However, at the same time that the Unionwas disclaiming interest at the hearing, its appeal from the RegionalDirector's dismissal of the charge was pending before the GeneralCounsel.The Union continued to pursue its appeal until January 2,1962, when the appeal was formally denied by the General Counsel.On the basis of these facts, our colleagues conclude that the Union'sattempt to secure further action on its 8(a) (5) charge was not tanta-mount to asserting a present claim of representation inconsistent with5 Federal Shipbuilding and Drydock Company,77 NLRB 463,464, 4656Federal Shipbuilding and Drydock Company, supra;O'Connor Motor,Inc,101 NLRB354;Campos Dairy Pi oducts, Limited,107 NLRB 715;Hygienic Sanitation Company,supraSee alsoChickasaw Hotel Company,d/b/a Chisca Plaza Motor Hotel, supra'+Alexander Manufacturing Company,120 NLRB 1056 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDits disclaimer.We cannot agree.As the majority opinion stated intheHumko8 case which is now being overruled, the Union, by pressingits appeal on and beyond the date of the hearing, was necessarily seek-ing a Board order that the Employer bargain with the Union. Alsoimplicit therein was the position that, irrespective of any loss ofmajority by reason of these asserted unfair labor practices, the Unionwas still entitled to be bargained with as the majority representativeof the employees involved. In such circumstances, a disclaimer ofpresent majority status is not to be equated unequivocally with anabandonment of such bargaining status.Our colleagues further assert that, because a finding of a violationof Section 8 (a) (5) necessarily requires an implicit conclusion thatno valid question concerning representation exists, the conduct of theUnion in pressing the 8(a) (5) charge was not inconsistent with itsdisclaimer.This, we believe, misconceives the point at issue.For,an 8(a) (5) finding would mean that the Board was affirming the bar-gaining status of the Union and declaring that such status was notopen to the challenge of an election.While a necessary corollary ofsuch a conclusion would be that there was no valid question concerningrepresentation to support an election challenging the Union's status,what is relevant here is that the Union was, by pressing the charge,seeking affirmation of its majority status and that the disclaimer wasinconsistent therewith.Accordingly, we would reject the Union's disclaimer as equivocaland affirm the Regional Director's direction of an election.8Humko, A Division of National Dairy Products Corporation,supra.We cannot acceptthe Chairman'sassertion thatHumkodeparted from long-standing precedent and thatprior to that decision the Board hadalwayspermitted withdrawal of a claim of repre-sentation at the time of the hearing or after the Board's Decision and Direction of Elec-tion.In all the cases cited by Chairman McCulloch such disclaimers were clear and un-equivocal and the Union had taken no action Inconsistent therewith.The Board has,throughout the years,rejected disclaimerswhich were equivocal.See,a g., StandardBrands, Inc.,77NLRB 992,994-995In view of this Union'spattern of inconsistentbehavior, we cannot give credence to the belated disclaimers alleged In Its request forreview and its brief.Cf.Casey-Metcalf Machinery Co , et at,114 NLRB 1520, 1524.Broomall Construction CompanyandLocal 312, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, Independent,Petitioner.Case No. 4-RC-4659.May 25, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William Draper Lewis,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.137 NLRB No. 37.